Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
This application contains claims directed to the following patentably distinct species.
Group I. Claims 7, 17, directed to a shaft with a conductive surface, and a trocar with at least one electrical contact configured to come into contact with the shaft, classified at least in A61B 1/00124.
Group II. Claims 11, 21, directed to a shaft made of a magnetic material, and that the trocar comprising at least one coil whose inductance is changed when the shaft is inserted into the trocar, classified at least in A61B 90/98.
Group III. Claims 12, 22, directed to a shaft and the trocar comprising a capacitor whose capacitance is changed when the shaft is inserted into the trocar, classified at least in A61B 2560/0462.
Group IV. Claims 13, 23, directed to a shaft and the trocar comprising a tactile switch which is actuated when the shaft is inserted into the trocar, classified at least in A61B 2017/00367.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification, as shown above;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Telephonic Election
During a telephone conversation with Thomas Spinelli on 8/11/2022 a provisional election of group I was made.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-13, 21-23 are withdrawn from further consideration by the examiner, under 37 CFR 1.142(b), as being drawn to a non-elected species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2022, 07/07/2021, and 02/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4, is/are rejected under 35 U.S.C. 102 (a) as being anticipated by Yoshida (US 20130053643).
Regarding claim 1, Yoshida discloses a medical system (an endoscope system 10; FIG. 1) comprising: 
a trocar (trocar 26; FIG. 1) configured to provide an artificial access to a body cavity of a patient; 
a medical instrument (rigid endoscope 12; para [0041]) configured to be inserted through the trocar and into the body cavity of the patient for performing a medical function in the body cavity of the patient; and 
a controller (control 74; FIG. 5; para [0054];) configured to: 
determine whether the medical instrument is inserted into the trocar (A detecting device,  detecting part 90, for  detecting whether a tip of the endoscope insertion part has been drawn inside the trocar; abstract; para [0066]); and 
enable the performing of the medical function by the medical instrument only if the medical instrument is determined to be inserted into the trocar (A trocar cleaning device cleans the inside of the trocar by supplying a predetermined fluid into the trocar when it is detected by the detecting device that the tip of the endoscope insertion part has been drawn inside the trocar; abstract; control 74; para [0054], [0057], [0059]). 
Regarding claim 2, Yoshida discloses the medical  system further comprising a media source (Fluid source; 42) configured to provide media for the performing of the medical function (cleaning the inside of the trocar; para [0054], [0057], [0059], [0067]); wherein the controller is configured to enable the media source only when the medical instrument is determined to be inserted into the trocar (A trocar cleaning device cleans the inside of the trocar by supplying a predetermined fluid into the trocar when it is detected by the detecting device that the tip of the endoscope insertion part has been drawn inside the trocar; abstract; control 74; para [0054], [0057], [0059]).
Regarding claim 3, Yoshida discloses wherein the medical instrument is an endoscope (rigid endoscope 12; control 74; para [0041).  
Regarding claim 4, Yoshida discloses wherein the media source is configured to provide flushing fluid (cleaning solution cleaning the inside of the insertion path 48 of the trocar 26;  para [0067]).




Claim(s) 1-3, 7-8, 14-18, 24-25 is/are rejected under 35 U.S.C. 102 (a) as being anticipated by Beaupre (US 20210022792).
Regarding claim 1, Beaupre discloses a medical system (trocar cannula 87; housing 86; FIGS. 1, 28; para [0097]) comprising: 
a trocar (trocar cannula 87; housing 86; FIGS. 1; para [0097]) configured to provide an artificial access to a body cavity of a patient; 
a medical instrument (instrument 90) configured to be inserted through the trocar and into the body cavity of the patient for performing a medical function in the body cavity of the patient (FIG. 28); and 
a controller (FIG. 28; EDS (an engagement detection system) 200) configured to: 
determine whether the medical instrument is inserted into the trocar (EDS is adapted to electronically detect that a signal-associated surgical instrument 90 has been inserted into a trocar; para [0060], [0075] [0122]; claim 3); and 
enable the performing of the medical function by the medical instrument only if the medical instrument is determined to be inserted into the trocar (EDS is adapted to electronically detect that a surgical instrument has been inserted into a trocar cannula, and deliver electrosurgical energy to the instrument after detection; abstract; FIG. 28; Para [0060], [0122]; claim 3).
Regarding claim 2, Beaupre discloses a medical system further comprising an energy source (electrosurgical energy; para [0060]; It is noted that claim recites one or more of a media source and an energy source. Also notes that here a media source and an energy source are elements of a group, and at least one element of the group is to be selected to meet the claim limitation under broadest reasonable interpretation (BRI). And here “energy source” has been considered/selected for the purpose of examination. Also please see rejection of claims 1-4 under 102 as being anticipated by Yoshida.) configured to provide energy for the performing of the function (cutting, coagulating functions etc. are performed. Para [0123]); 
wherein the controller is configured to enable the energy source only when the medical instrument is determined to be inserted into the trocar (EDS is adapted to electronically detect that a surgical instrument has been inserted into a trocar cannula, and deliver electrosurgical energy to the instrument after detection; abstract; FIG. 28; Para [0060], [0122]; claim 3).
Regarding claim 3, Beaupre discloses wherein the medical instrument is an endoscope (surgical instrument 90 can be an imaging instrument. Para [0200]).
Regarding claim 7, Beaupre discloses wherein the endoscope comprises a shaft (elongate shaft 92 of the instrument 90; FIG. 1)  with a conductive surface (Instrument connector (50) have nine conductive contacts; para [0075] ), and the trocar has at least one electrical contact configured to come into contact with the shaft of the endoscope when the shaft is inserted into the trocar (The conductive contacts of the connector 50 come contact a corresponding contact on the interface adapter 12 of trocar. FIGS. 1, 4; Para [0075]).
Regarding claim 8, Beaupre discloses wherein the at least one electrical contract comprises two electrical contacts (Instrument connector (50) have nine conductive contacts; para [0075) which are interconnected by the shaft of the endoscope when the shaft is inserted into the trocar (The shaft 92 is inserted into cannula 87, the corresponding contacts connect.  FIG. 1; para [0075]).
Regarding claim 14, Beaupre discloses wherein the controller comprises a circuit integrated in the trocar (Circuit including cable 14 and conductive rings 22 are integrated with the trocar 86. FIGS. 1, 4).
Regarding claim 15, Beaupre discloses wherein the controller is configured to provide a wired enabling signal when the medical instrument is determined to be inserted into the trocar (Cable 14 can transmit signal through wire. FIGS. 4, 28).
Regarding claim 16, Beaupre discloses a trocar (trocar cannula 87; housing 86; FIGS. 1, 28; para [0097]) for use with a medical instrument (instrument 90 ), the trocar comprising: 
a controller (FIG. 28; EDS (an engagement detection system) 200) configured to: 
determine whether the medical instrument is inserted into the trocar (EDS is adapted to electronically detect that a signal-associated surgical instrument 90 has been inserted into a trocar; para [0060], [0075] [0122]; claim 3); and 
enable performing of a medical function by the medical instrument only if the medical instrument is determined to be inserted into the trocar (EDS is adapted to electronically detect that a surgical instrument has been inserted into a trocar cannula, and deliver electrosurgical energy to the instrument after detection; abstract; FIG. 28; Para [0060], [0122]; claim 3).
Regarding claim 17, Beaupre discloses wherein the medical instrument comprises a shaft (elongate shaft 92 of the instrument 90; FIG. 1) with a conductive surface (Instrument connector 50 have conductive contacts arranged about a central aperture; FIG. 1; para [0075]), and the trocar has at least one electrical contact configured to come into contact with the shaft of the medical instrument when the shaft is inserted into the trocar (The conductive contacts of the connector 50 come contact a corresponding contact on the interface adapter 12 of trocar. FIGS. 1, 4; Para [0075]).
Regarding claim 18, Beaupre discloses wherein the at least one electrical contract comprises two electrical contacts (Instrument connector (50) have nine conductive contacts; para [0075]) which are interconnected by the shaft of the medical instrument when the shaft is inserted into the trocar (The shaft 92 is inserted into cannula 87, the corresponding contacts connect.  FIG. 1; para [0075]).
Regarding claim 24, Beaupre discloses wherein the controller comprises a circuit integrated in the trocar (Circuit including cable 14 and conductive rings 22 are integrated with the trocar 86. FIGS. 1, 4 ).
Regarding claim 25, Beaupre discloses wherein the controller is configured to provide wired enabling signal (Cable 14 can transmit signal through wire. FIGS. 4, 28) when the medical instrument is determined to be inserted into the trocar.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaupre in view of Umemoto (US 20100106157).
Regarding claim 5, Beaupre does not expressly disclose wherein the energy source comprises a light source.
Umemoto teaches an endoscope (32), and that energy source comprises a light source (a light source device (6); para [0052]). Umemoto further teaches that an affected body part can be treated by the light source device (para [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beaupre in accordance with the teaching of Umemoto to provide a light source as the energy source for treating a body part.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaupre in view of Umemoto and further in view of Lewinsky (US 20110098528).
Regarding claim 6, Beaupre does not expressly disclose wherein the light source comprises a laser light source. 
Lewinsky is directed to apparatus, systems, and methods for treating the human body and teaches wherein the light source comprises a laser light source (Laser source is used for treatment. Para [0116], [0136]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Beaupre in accordance with the teaching of Lewinsky because laser is an effective energy source for treating an affected part of a body. 

Claim(s) 9, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaupre in view of Chapman (US 20100204698).
Regarding claim 9, 19, Beaupre does not expressly disclose wherein the at least one electrical contact is part of a seal of the trocar. However, the configuration of instrument connector (50) and adapter (12) allows the instrument connector (50) to seal adapter (12) for the protection of the adapter (12) (FIGS. 2-3).
Chapman teaches use of conductive sealing plates to selectively transmit electrosurgical energy to tissue disposed between the sealing plates (abstract; para [0094])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beaupre’s connector to have sealing plates in accordance with the teaching of Chapman to seal the adaptor 12 for the protection of adaptor and yet send the electrosurgical energy.

Claim(s) 10, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaupre in view of Chapman and further in view of Thomas (US 20210161437).
Regarding claims 10, 20, Beaupre does not expressly disclose wherein the part of the seal is a sealing element made of an electrically conductive elastic polymer. 
Thomas is directed to biomedical devices and teaches wherein the part of the seal is a sealing element made of an electrically conductive elastic polymer (adhesive substrate/tape 10424c; FIG. 104C; para [0926]-[0938]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Beaupre in accordance with the teaching of Thomas to include an adhesive tape with the contacts of the connector (50) so that the device could be sealed for protection and yet could provide electrical communication through sealing (para [0926] of Thomas).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
No claims have been allowed in this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
09/24/2022